Citation Nr: 9916952	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation of chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation of his chondromalacia of the left knee, 
currently evaluated as 10 percent disabling.  The veteran 
filed a Notice of Disagreement in December 1996, and the RO 
issued its statement of the case in December 1996.  The 
veteran perfected his appeal through the timely filing of a 
substantive appeal (VA Form 9) in May 1997.


FINDING OF FACT

The veteran's service-connected chondromalacia of the left 
knee is manifested by complaints of pain; clinical 
examination shows essentially normal range of motion and no 
more than slight recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected chondromalacia of 
the left knee have not been met. .  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71, 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
chondromalacia of the left knee should be increased to 
reflect more accurately the severity of his symptomatology.  
As a preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

The veteran was originally granted service connection in 
January 1984 for chondromalacia of the left knee, evaluated 
as 10 percent disabling.  The evaluation was increased to 20 
percent in February 1986, and subsequently decreased to 10 
percent based on a recent examination in May 1988.

The veteran underwent an operative arthroscopy of the left 
knee in 1984.  The claims file contains records of follow-up 
treatment shortly thereafter, but there are no recent 
treatment records for the left knee condition.  There is no 
indication in the claims file that the veteran has received 
any recent treatment for his left knee disability.  

At an August 1996, the veteran was noted to be a poor 
historian due to chronic schizophrenia.  He stated his left 
knee has bothered him since 1982 or 1983 during military 
service.  He stated that he can't stand on the knee "very 
long" but could tolerate four hours of standing.  He stated 
he had worked as a janitor but was put on unpaid leave due to 
pain.  On examination, he could not fully squat or duck walk.  
There was audible crepitus on standing from a squat position.  
He had pain of the left knee on passive flexion at the end of 
the range to 130 degrees.  The range of active motion was 
from 0 to 110 degrees.  The left knee was stable to 
varus/valgus stress and anterior and posterior drawer tests 
and was negative for Lachman's test.  There was no pain on 
patellar compression and strength was 5/5.  X-rays of the 
knee were completely normal.

At a November 1997 examination, there was normal range of 
motion of the left knee and hip and no crepitation.  There 
was a tiny bulge indicating minimal effusion in the left knee 
joint and some laxity of the left medial collateral ligament.  
There was mild atrophy of the left thigh, in that the left 
was 3 centimeters smaller than the right in circumference.  
The examiner diagnosed status post meniscectomy of the left 
knee with some synovitis.

An additional VA examination was performed in April 1998 
because the veteran complained that the November 1997 
examination was inadequate.  The examiner described normal 
gait and full range of motion of 0 to 150 degrees.  There was 
no effusion, the ligaments were normal, there was no pain to 
patellar pressure and there was no swelling or deformity.  
There was no pain on motion and no weakness or fatigability 
during the examination.  The examiner stated that x-rays 
taken in November 1997, which are not found in the claims 
file, showed normal results.  The examiner noted that the 
veteran was a poor historian, but that he described chronic 
left knee pain without much specificity as to frequency of 
episodes and duration.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for impairment of the knee 
involving recurrent subluxation or lateral instability.  A 30 
percent evaluation is granted for severe symptomatology; a 20 
percent evaluation for moderate symptomatology; and a 10 
percent evaluation for slight symptomatology.  

While noting the veteran's complaints of pain and some 
clinical evidence of impairment as shown on VA examinations, 
the Board must nevertheless conclude that the preponderance 
of the evidence is against entitlement to a rating in excess 
of the current 10 percent.  Although some laxity was noted on 
examination in November 1997, the evidence does not show such 
impairment to be more than slight in degree.  A rating in 
excess of 10 percent under Diagnostic Code 5257 is therefore 
not warranted.  Moreover, it appears from the medical 
evidence that the veteran has essentially full range of 
motion, and thus there is no benefit to the veteran in 
applying the criteria of Diagnostic Codes 5260, 5261.  
Additionally, the veteran did describe some chronic left knee 
pain on examination in April 1998, but the examiner reported 
no pain on motion and no weakness or fatigability on 
examination.  The Board is therefore unable to find that 
there is additional functional loss to warrant a higher 
rating in light of 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-05 (1995).  X-rays were normal, and the 
Board thus notes that there is no indication of arthritis 
which might warrant consideration of a separate rating under 
other code provisions. 

The veteran has stated that the disability inhibits his 
ability to work.  However, the record does not support his 
contention.  Rather, it appears that the veteran also suffers 
from nonservice-connected psychiatric disability which may 
interfere with employment to some degree.  There is no 
credible evidence that the veteran's knee disability has 
interfered with his ability to obtain or maintain employment, 
and referral for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b) is not warranted.

In closing, the Board stresses to the veteran that the Board 
does not doubt that he suffers some impairment due to left 
knee disability.  However, the current 10 percent rating is 
shown by the evidence to adequately reflect the degree of 
impairment at this time.  He may always advance a new 
increased rating claim should the severity of this disability 
increase in the future.  

Finally, in reaching this determination the Board has been 
mindful of the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for a 
higher rating at this time. 



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

